953 N.E.2d 929 (2011)
352 Ill. Dec. 248
Cindy M. SHAW et al. (St. John's Hospital et al., respondents, v. Jersey Community Hospital District, petitioner).
No. 112697.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in St. John's Hospital v. Jersey Community Hospital, No. 5-11-0137 (06/10/11), denying the petition for leave to appeal. The appellate court is directed to allow the petition for leave to appeal and to decide the matter on its merits.